108 F.3d 340
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Alejandro VELAZQUEZ-MEDINA, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 96-30136.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 4, 1997.Decided Feb. 20, 1997.

1
Before:  BROWNING, RYMER, and T.G. NELSON, Circuit Judges


2
MEMORANDUM*


3
The district court did not abuse its discretion by granting the government's mid-trial request to call a witness the government had not listed on a court-ordered witness list.  The court's decision is supported by the following factors, see Fendler v. Goldsmith, 728 F.2d 1181, 1187 (9th Cir.1983):  the court did not allow Nielsen to testify regarding what Crandell had said to Nielsen;  Nielsen's testimony related to only a small portion of Crandell's testimony against Velazquez, and it was not highly prejudicial;  Velazquez's counsel did not request a mid-trial continuance to prepare a response;  and Velazquez conceded during oral argument that the government had not acted in bad faith.


4
The district court did not err by finding that Velazquez's offense involved more than 10 kilograms of D-methamphetamine.  The drug's chemical composition may be established by circumstantial evidence.  See United States v. Dudden, 65 F.3d 1461, 1470-72 (9th Cir.1995).  The DEA agent testified that three samples of the drugs supplied by Velazquez were D-methamphetamine;  two drug dealers testified that Velazquez's methamphetamine was always of good quality.  The presentence report's finding that Velazquez had delivered at least 15 kilos of methamphetamine was supported by the record and adopted by the court.  See United States v. Hanoum, 33 F.3d 1128, 1132-33 (9th Cir.1994).


5
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3